DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.		Claims 1, 7, 10, 19, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitzlaff (US 4,636,741).
Regarding claims 1 and 19, Mitzlaff teaches that a method for wireless communication at a first device (Fig. 1). Mitzlaff teaches that communicating with a base station over a first communication link using a set of local antennas (Fig. 1) associated with a first power class (column 2, lines 31 – column 4, lines 15 and Fig. 1, 2, where teaches the transceiver corresponds to the first device, and the class corresponds to the first power class, and communicating with portable radio transceiver over a communication link using a local antenna associated with a power class). Mitzlaff 
Regarding claims 7 and 22, Mitzlaff teaches that the first power class is applied to antenna ports of the first device associated with the set of local antennas (column 3, lines 11 – column 4, lines 41 and Fig. 1, 2), and the second power class is applied to 
Regarding claim 10, Mitzlaff teaches that the second communication link comprises a universal serial bus (USB) link, a Bluetooth link, a Wi-Fi link, or a sidelink (Fig. 1 and column 2, lines 31 – column 3, lines 60).

3.		Claims 11-13, 18, and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2011/0044296).
Regarding claims 11 and 25, Zhang teaches that method for wireless communication at a base station (Fig. 1). Zhang teaches that communicating with a first device over a first communication link, the first device using a set of local antennas associated with a first power class (Fig. 1, 2 and pages 2, paragraphs 21 – pages 3, paragraphs 33, where teaches the first group corresponds to the first set, the first group using a set of antennas associating with a power class is implicit in user equipment). Zhang teaches that transmitting, to the first device, a control message indicating a first power for uplink transmissions via the set of local antennas of the first device and a second power for uplink transmissions via a set of auxiliary antennas of a second device (Fig. 1, 2 and pages 2, paragraphs 21 – pages 3, paragraphs 33, where teaches in a first uplink power control design, which may be referred to as common uplink power control, a single TPC command may be used to control the transmit power for all antennas as the UE), wherein the first device is in communication with the second device over a second communication link (Fig. 8 and pages 6, paragraphs 63 – 69, where teaches a transmit MIMO processor may perform spatial processing, providing T modulators is 
Regarding claims 12 and 26, Zhang teaches that receiving, from the first device, an indication of a second power class associated with the set of auxiliary antennas of the second device (Fig. 1, 2 and pages 2, paragraphs 21 – pages 3, paragraphs 33). 
Regarding claims 13 and 27, Zhang teaches that the first power class is applied to antenna ports of the first device associated with the set of local antennas (Fig. 1, 2 and pages 2, paragraphs 21 – pages 3, paragraphs 33), and the second power class is applied to antenna ports of the second device associated with the set of auxiliary antennas (Fig. 1, 2 and pages 2, paragraphs 21 – pages 3, paragraphs 33).
Regarding claim 18, Zhang teaches that the second communication link comprises a universal serial bus (USB) link, a Bluetooth link, a Wi-Fi link, or a sidelink (page 1, paragraphs 20 – pages 2, paragraphs 23).
Allowable Subject Matter
4.		Claims 2-6, 8-9, 14-17, 20-21, 23-24, and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wernersson et al. (US 10,476,567) discloses Power Control for New Radio Uplink Single User Multiple-Input-Multiple-Output Communication.
Vasil’Evich et al. (US 8,290,082) discloses Method for Signal Transmission-Reception in a Multi-User Multiple Transmit and Multiple Receive Antenna Radio Communication System.
Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
May 7, 2021

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649